Case 3:18-cv-02176-S-BT Document 50 Filed 08/25/21 Page1ofi1 PagelD 318

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
WELCOME ROBINSON and ERICKA §
ROBINSON §
v. CIVIL ACTION NO. 3:18-CV-02176-S-BT
WELLS FARGO BANK N.A.

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case [ECF No. 49]. No objections were filed. The District Court reviewed the proposed
findings, conclusions, and recommendation for plain error. Finding none, the Court ACCEPTS
the Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

SO ORDERED.

SIGNED August 25, 2021,

 

 

UNITED STATES DISTRICT JUDGE

 
